In March, 1927, appellant filed her bill in the Circuit Court of Hillsborough County, Florida, seeking to enjoin the City of Tampa from issuing paving assessment certificates against her property abutting on Broad Street and for the cancellation of said assessments. There was an answer to the bill denying all the material allegations thereof; evidence was taken and on final hearing the chancellor sustained the assessments and dismissed the bill. Appeal was taken from that decree.
It is contended here that error was committed in assessing the costs of paving street and alley intersections against the abutting owners; that it was error to assess the costs of engineering fees against the abutting owners; that it was error for the city to substitute concrete curbing for granite curbing; that it was error to assess the entire cost of paving Broad Street against the abutting owners when it is made to appear that the said paving was for a public benefit and that the petition required under Chapter 7718, Acts *Page 568 
of 1917, Laws of Florida, as a prerequisite to said paving and the issuance of certificates therefor is insufficient in law.
The record has been examined and as against the finding of the chancellor it is not made to appear that reversible error was committed as to any of these assignments. The final decree is, therefore, affirmed.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
STRUM, J., concurs in the opinion and judgment.
ELLIS, C. J. AND BROWN, J, dissent.